Sanders, J.
(concurring) — The parties to this action dispute the lawful right of the title insurance company, if any, to change the legal description of the property to be actually insured in the final policy from the description of the property described in the preliminary commitment. However whether the insured had notice, much less consented to modify the preliminary commitment, is academic under the facts of this case which lends itself to a far simpler resolution.
Nothing could be more axiomatic than the fundamental proposition that a title insurer need not insure title to more property than that purportedly conveyed to its insured. D. Barlow Burke, Jr., Law of Title Insurance § 3.2.3, at 3:27-28 (2d ed. 1993). “An insured cannot insure what he [or she] does not own, no matter what the policy says: In the quaint *801phrase of the law, the stream can rise no higher than its source.” Id.
Transnation committed “to issue its policy or policies of title insurance, as identified in Schedule A, in favor of the proposed insured named in Schedule A, as owner or mortgagee of the estate or interest covered hereby . . . .” Clerk’s Papers (CP) at 6 (emphasis added). Schedule A to the preliminary commitment contained a property description that included a 60-foot easement. Id. at 9. However, Ms. Michak ultimately purported to purchase property with only a 30-foot easement. Id. at 135. Transnation cannot be faulted for refusing to issue a policy insuring title to a portion of an easement its insured never purchased any more than it could be faulted for not issuing a title policy if the whole deal fell through.
But our majority looks to the closing documents for all the wrong reasons. Relying on National Bank of Washington v. Equity Investors, 81 Wn.2d 886, 506 P.2d 20 (1973), it treats Ms. Michak’s purchase of the property as consent to modify her contract with Transnation. See majority at 798-99. On the contrary, National Bank relates exclusively to imputed knowledge between two contracting parties, i.e., the purchaser and the seller.
It is a general rule that a party to a contract which he has voluntarily signed will not be heard to declare that he did not read it, or was ignorant of its contents. . . . The whole panoply of contract law rests on the principle that one is bound by the contract which he voluntarily and knowingly signs.
Id. at 912-13 (emphasis added). Ms. Michak’s signature on the closing documents imputes knowledge as to her contract with the seller; it has no bearing on her contract with Transnation. It certainly does not serve as an implied or express agreement to modify the preliminary commitment contract with Transnation,9 see majority at 799, any more than Transnation could be compelled to issue title insur-*802anee for more property than was described in the preliminary commitment if the insured purchased additional parcels at closing with notice to its insurer. Even if Transnation had expressly, and without factual dispute, informed Ms. Michak of its decision to insure less than the property described in the preliminary commitment, that would not change its responsibility to live up to the legal obligation it assumed in the preliminary commitment. Had the insured actually purported to purchase a 60-foot easement, rather than a 30-foot one, this would be an entirely different case. But Transnation got lucky.
For the reasons stated above I agree the trial court’s order should be affirmed.

 The record, moreover, does not support the majority's assertion that Transnation delivered a supplemental to its preliminary commitment to Ms. *802Michak’s real estate agent or the “undisputed fact” she initialed the second page of the supplemental at closing. Majority at 792-93, 798-99.
Transnation does not deny the two real estate agents who received the supplemental, see CP at 109, represented the seller, not Ms. Michak. Supplemental Br. of Resp’t at 2; Wash. State Supreme Ct. oral argument, Michak v. Transnation Title Ins. Co., No. 71783-4 (June 11, 2002), audio recording by TVW, Washington State’s Public Affairs Network, available at http://www.tvw.org. Susan Jo Bane, title officer for Transnation, admits the title insurance department did not deliver the supplemental to Ms. Michak, CP at 111, and there is no evidence that any other department delivered the supplemental to her.
Ms. Michak admits she signed a document with a legal description of the property, but asserts it was presented to her as a single sheet separate from any other pages—not as a part of a supplement to the preliminary commitment. CP at 144; majority at 798. This is consistent with the peculiar appearance of the supplemental, which consists of three pages, whereby the second and third pages—both designated as page “2”—are identical but for Ms. Michak’s initials on the third page and only the third page is initialed. CP at 90-92. This is also consistent with the declaration of Ms. Delimont, escrow officer for Transnation, stating the escrow policy was to have all documents initialed at closing. CP at 116.